Case 1:17-cv-03704-PKC-PK Document 85 Filed 12/28/18 Page 1 of 13 PageID #: 1959



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -----------------------------------------------------------------------   X
                                                                           :
 ADIAHA A. RUANE,                                                          :   No.: 17-CV-3704 (PKC) (PK)
                                                                           :
                                             Plaintiff,                    :
                                                                           :
                           – against –                                     :
                                                                           :
 BANK OF AMERICA, N.A., CHEX SYSTEMS, INC.,                                :
 and EARLY WARNING SERVICES, LLC,                                          :
                                                                           :
                                             Defendants.                   :
                                                                           :
 -----------------------------------------------------------------------   X

  PLAINTIFF’S MEMORANDUM IN REPLY TO DEFENDANTS EARLY WARNING
 SERVICES, LLC’S AND BANK OF AMERICA, N.A.’S OPPOSITION TO PLAINTIFF’S
           MOTION TO AMEND THE FIRST AMENDED COMPLAINT

          Plaintiff Adiaha A. Ruane (“Plaintiff”) hereby replies to Defendants Early Warning

 Services, LLC (“EWS”)’ and Bank of America, N.A. (“BANA”)’s Opposition to Plaintiff’s

 Motion to Amend the First Amended Complaint (respectively, “EWS Opp.” and “BANA Opp.”).

                                               INTRODUCTION

          EWS has essentially admitted that it found the information Plaintiff disputed on her EWS

 report to be incomplete, inaccurate, or unverifiable. Plaintiff has alleged in the Proposed Second

 Amended Complaint (“PSAC”) that EWS inaccurately reported her for fraud without following

 reasonable procedures, while knowing that such reporting would cause nearly all financial

 institutions to reject Plaintiff as a customer. EWS’s sole argument in opposition to the instant

 motion is that the proposed amendments are futile.1 In the Second Circuit, an amendment to a


 1
   EWS concedes that Plaintiff was entitled to amend the First Amended Complaint (“FAC”) as of right under FRCP
 15, following service of EWS’ Motion to Dismiss (Dkt. No. 75). See EWS Opp. p. 3. (Though EWS claims that
 Plaintiff’s deadline to do so was November 5, 2018, FRCP 6(d) allowed Plaintiff another three days, or until
 November 8, since EWS served its motion by mail, on October 15.) BANA is incorrect that Plaintiff’s deadline was
 in July 2018, see BANA Opp. p. 1, as the July 2018 deadline explicitly did not apply if information unknown to the

                                                          1
Case 1:17-cv-03704-PKC-PK Document 85 Filed 12/28/18 Page 2 of 13 PageID #: 1960



 pleading is not futile if the proposed claim could withstand a motion to dismiss pursuant to

 FRCP 12(b)(6). The only issue before the Court is thus whether the PSAC contains enough

 factual matter that, if taken as true, states a claim to relief that is plausible on its face.2 The Court

 should find that Plaintiff has stated claims against EWS for violations of the Fair Credit

 Reporting Act (FCRA) and related state laws,3 and grant Plaintiff leave to amend.

                                              LEGAL STANDARD

          In the Second Circuit, “[a]n amendment to a pleading is futile if the proposed claim could

 not withstand a motion to dismiss pursuant to [FRCP] 12(b)(6).” Lucente v. IBM, 310 F.3d 243,

 258 (2d Cir. 2002). To survive a 12(b)(6) motion, a complaint must contain enough factual

 matter that, if taken as true, states a claim to relief that is plausible on its face. Bell Atlantic Co.

 v. Twombly, 550 U.S. 544, 570 (2007) accord Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009). As

 Plaintiff is operating without information obtained through full discovery, she is not obligated to

 provide extensive or complete factual allegations. See Keiler v. Harlequin Ent., 751 F. 3d 64, 68

 parties by that date later became available to them. See Initial Scheduling Order (Dkt. No. 28) pp. 1-2. Plaintiff has
 demonstrated that information unknown to her by July 2018 later became available. See Declaration of Susan S.
 Shin (Dkt. No. 81-2). BANA’s argument that the parties would have to expend time and energy responding to the
 PSAC, see BANA Opp. p. 2, is also without merit. The proposed amendments are directed solely at EWS, and
 would require BANA to simply add paragraphs with the same stock response it provided to EWS-directed
 allegations in the FAC, and renumber paragraphs accordingly. Also, as Plaintiff informed Defendant Chex Systems,
 Inc. (“Chex”) on July 27, 2018, Chex’s answer to the FAC (Dkt. No. 47) contains incorrectly numbered paragraphs;
 however, Chex did not yet submit a corrected answer and so would need to submit an amended answer in any event.
 EWS has not yet answered any of the complaints.
 2
   EWS claims that a letter to Plaintiff’s counsel from BANA’s outside counsel dated November 20, 2018 “[outlines]
 the investigation undertaken by BANA before it decided to report Plaintiff’s account for fraud,” see EWS Opp. pp.
 1-2, Ex. A (Dkt. No. 83-1), but – as Plaintiff’s counsel has informed BANA’s counsel – this letter fails to make clear
 what information BANA learned at the time it conducted its initial investigation and what it learned later – for
 example, during a reinvestigation or after this litigation commenced. See Exhibit A, Declaration of Eve Weissman
 (“Weissman Decl.”). During a recent call, counsel for BANA acknowledged that his letter contains at least some
 information not initially known to BANA. See id. EWS also mischaracterizes this letter as “discovery” and the
 contents therein as “facts,” see EWS Opp. pp. 1-2, even though BANA has not produced or identified documents
 corroborating certain statements in this letter. See Weissman Decl. Counsel for BANA also did not furnish this letter
 until November 20, nearly two months after the Court ordered BANA to turn over information relating to the core of
 its investigation. See September 26, 2018 Transcript pp. 30-32, 70-71 (Dkt. No. 79).
 3
  The Court should also find that Plaintiff has stated claims against EWS under the New York Fair Credit Reporting
 Act and California Consumer Credit Reporting Agencies Act, as such claims rest upon the same factual allegations
 as Plaintiff’s FCRA claims.

                                                           2
Case 1:17-cv-03704-PKC-PK Document 85 Filed 12/28/18 Page 3 of 13 PageID #: 1961



 (2d Cir. 2014) (a complaint need not contain detailed or elaborate factual allegations, but

 requires only allegations sufficient to raise entitlement to relief above a speculative level).

                                                    ARGUMENT

     I.        Plaintiff has stated a claim for willful and negligent violations of § 1681e(b).

          A consumer reporting agency (CRA) violates § 1681e(b) of the FCRA if (1) the

 consumer report contains inaccurate information and (2) the CRA did not follow reasonable

 procedures to assure maximum possible accuracy. Dalton v. Capital Associated Indus., 257 F.3d

 409, 415 (4th Cir. 2001) (citing Guimond v. Trans Union Credit Info. Co., 45 F.3d 1329, 1333

 (9th Cir. 1994); Stewart v. Credit Bureau, Inc., 734 F.2d 47, 51 (D.C. Cir. 1984)); Cahlin v. Gen.

 Motors Acceptance Corp., 936 F.2d 1151, 1156 (11th Cir. 1991); Whelan v. Trans Union Credit

 Reporting Agency, 862 F. Supp. 824, 829 (E.D.N.Y. 1994) (citations omitted).4

     A. EWS has essentially admitted that it reported inaccurate information.5

          For all its protests that it reported accurate information about Plaintiff, EWS admits that

 it deleted the information after Plaintiff disputed it.6 Plaintiff received a letter from EWS stating

 that it “found that the disputed information is incomplete, inaccurate, or its accuracy cannot be

 verified as of the date it was furnished to [EWS].” FAC/PSAC ¶ 89. Plaintiff also alleges – and

 the Court must therefore take as true – that it is inaccurate that she “[t]ransact[ed] (or attempt[ed]


 4
   To prevail on a § 1681e(b) negligence claim, a plaintiff must establish that the CRA’s failure to follow reasonable
 procedures was negligent, that the plaintiff was injured, and that the CRA’s negligence caused plaintiff’s injury; a
 plaintiff need not establish injury to prevail on a willfulness claim, but must show that the failure to follow
 reasonable procedures was knowing or reckless. Wenning v. On-Site Manager, Inc., 2016 U.S. Dist. LEXIS 81126,
 at *24-25 (S.D.N.Y. June 22, 2016); Pedro v. Equifax, Inc., 186 F. Supp. 3d 1364, 1367 (N.D. Ga. 2016); Taylor v.
 Screening Reports, Inc., 2015 U.S. Dist. LEXIS 86262, at *9 (N.D. Ill. July 2, 2015); see also 15 U.S.C. §§ 1681n,
 1681o. Plaintiff need not establish each of these elements but need only allege sufficient facts that, if taken as true,
 state a claim to relief that is plausible on its face.
 5
  Since EWS nevertheless argues that it reported accurate information about Plaintiff, Plaintiff addresses this
 argument accordingly.
 6
  In EWS’ Memorandum in Support of Its Motion to Dismiss Plaintiff’s Amended Complaint, served on Plaintiff on
 October 15, 2018, EWS states, “Indeed, … EWS deleted the information once it learned of Plaintiff’s dispute.”

                                                             3
Case 1:17-cv-03704-PKC-PK Document 85 Filed 12/28/18 Page 4 of 13 PageID #: 1962



 to transact) with an account in an unauthorized or prohibited manner” – i.e., committed fraud –

 as EWS reported. FAC/PSAC ¶¶ 27, 29-30, 38, 64, 78, 87.7

         Though the Second Circuit has yet to address the issue, the Third, Fourth, Fifth, Ninth,

 and D.C. Circuits have all held that a credit report is inaccurate under § 1681e(b) either “when it

 is patently incorrect or when it is misleading in such a way and to such an extent that it can be

 expected to have an adverse effect.” Dalton, 257 F.3d at 415 (quoting Sepulvado v. CSC Credit

 Servs., 158 F.3d 890, 895 (5th Cir. 1998)) (alterations and internal quotation marks omitted)

 (emphasis added); see also Schweitzer v. Equifax Info. Sols. LLC, 441 Fed. Appx. 896, 902 (3d

 Cir. 2011); Carvalho v. Equifax Info. Servs., LLC, 629 F.3d 876, 890-91 (9th Cir. 2010);

 Koropoulos v. Credit Bureau, Inc., 734 F.2d 37, 40 (D.C. Cir. 1984).

         Given the overwhelming weight of this authority, district courts in the Second Circuit

 have adopted the “materially misleading” test. See, e.g., Wenning v. On-Site Manager, Inc., 2016

 U.S. Dist. LEXIS 81126, at *26; Fitzgerald v. Chase Home Fin., LLC, 2011 U.S. Dist. LEXIS

 156395, at *32-33 (S.D.N.Y. Feb. 28, 2011). In Koropoulos, the D.C. Circuit found that holding

 CRAs liable only where a report contains “technically untrue” statements would be a violation of

 the FCRA’s statutory purpose and contravene the substance of the law. 734 F.2d at 40 (“reports

 containing factually correct information that nonetheless mislead their readers are neither

 maximally accurate nor fair to the consumer”). Finding that a technical accuracy defense violated

 the intent of the FCRA, the Koropoulos court concluded that a report that was “technically

 accurate” but nonetheless materially incomplete or misleading is inaccurate under § 1681e(b).

 7
   Contrary to EWS’ arguments, Plaintiff does allege that EWS reported inaccurate information, see FAC/PSAC ¶¶
 27, 29, 64, 87, 165-66; PSAC ¶¶ 167-74, 210, 212, 214, and does allege facts to show EWS should have doubted the
 information furnished by BANA, see PSAC ¶¶ 198-205 (setting forth allegations concerning two putative class
 action lawsuits against EWS, an EWS “Internal Fraud Prevention Services” product, and CFPB complaints against
 EWS and BANA). Based on recent discovery from EWS, the proposed allegations also set forth that EWS
 apparently made no effort to verify whether Plaintiff was the perpetrator, and not the victim, of the fraud, nor did
 EWS ask BANA if Plaintiff in fact committed the fraud, given that BANA indicated a $0 loss. See PSAC ¶¶ 171-73.


                                                          4
Case 1:17-cv-03704-PKC-PK Document 85 Filed 12/28/18 Page 5 of 13 PageID #: 1963



         The information that EWS reported about Plaintiff is inaccurate under either standard. It

 is “technically inaccurate” because Plaintiff did not commit fraud or “transact[] (or attempt[] to

 transact) with an account in an unauthorized or prohibited manner.” Even if the Court agrees

 with EWS’s argument that it accurately conveyed the reason for which BANA closed Plaintiff’s

 account – even if Plaintiff did not in fact commit fraud on her account – a jury could reasonably

 conclude that the disputed language was “materially misleading,” and could mislead a person

 reading Plaintiff’s EWS report to conclude that Plaintiff had, in fact, transacted or attempted to

 transact with her account in an unauthorized or prohibited manner, i.e., committed fraud. See,

 e.g., Dalton, 257 F.3d at 416 (“If a jury concludes, as it reasonably could, that the report

 indicates that Dalton was guilty of a felony, inaccuracy would be established because it is

 undisputed that Dalton pled guilty to a misdemeanor…the evidence in the summary judgment

 record is sufficient to create a triable issue on the accuracy of the report”). At the very least,

 Plaintiff has made out a prima facie showing of inaccuracy “tending to show” that EWS

 prepared a report containing inaccurate information, which is more than enough to withstand a

 motion to dismiss. See Guimond v. Trans Union Credit Info. Co., 45 F.3d at 1333.

         EWS cites a number of non-binding cases in support of its accuracy argument, all of

 which are distinguishable. In Wright v. TRW Credit Data, 588 F. Supp. 112, 114 (S.D. Fla.

 1984), the plaintiff disputed a reported repossession as illegal, not that the repossession did not

 take place. In Gauci v. Citi Mortg., 2012 U.S. Dist. LEXIS 60153 (C.D. Cal. Apr. 30, 2012), the

 plaintiff disputed a debt as invalid – a legal question. In Cahlin v. Gen. Motors Acceptance

 Corp., 936 F.2d 1151, the plaintiff disputed a reported “charge-off” as inaccurate because he

 later settled the account, not because the creditor did not charge off the account. In George v.

 Chex Sys., 2017 U.S. Dist. LEXIS 5191 (D. Kan. Jan. 11, 2017), the plaintiff did not dispute the



                                                    5
Case 1:17-cv-03704-PKC-PK Document 85 Filed 12/28/18 Page 6 of 13 PageID #: 1964



 information as inaccurate, but disputed that the CRA failed to report a bankruptcy discharge. In

 contrast to the plaintiffs in Wright and Gauci, Plaintiff is not disputing the legality of any

 reported debt or action; and in contrast to the plaintiffs in Cahlin and George, she is disputing the

 derogatory information reported by EWS as factually inaccurate – because she in fact did not

 “transact[] (or attempt[] to transact) with an account in an unauthorized or prohibited manner.”

    B. Plaintiff is not making a collateral legal attack on EWS’ reporting.

        Unlike the plaintiffs in Wright and Gauci, or the plaintiff in Carvalho, 629 F.3d at 891,

 who “admitted that all the data on her report was correct on its face, but argued that she was not

 legally obligated to pay,” Plaintiff challenges the factual inaccuracy of EWS’ reporting. See

 Carlisle v. Nat’l Commer. Servs., 2016 U.S. Dist. LEXIS 116551, at *31 (N.D. Ga. July 22,

 2016) (distinguishing Carvalho in finding a factual, not a legal dispute regarding amount owed).

        The other cases EWS cites in support of its “collateral attack” argument also involve

 challenges to the legal validity of a debt, not the factual accuracy of the information reported. See

 Okocha v. Trans Union, LLC, 2011 U.S. Dist. LEXIS 39998, at *17 (E.D.N.Y. Mar. 31, 2011)

 (distinguishing plaintiff’s “collateral legal attack on the validity of the debt” – a question that

 could be resolved only with the creditor – from “a factual inaccuracy”); Fashakin v. Nextel

 Communs., 2009 U.S. Dist. LEXIS 25140, at *42-43 (E.D.N.Y. Mar. 25, 2009) (holding

 plaintiff’s dispute was “a collateral attack on the validity of the debt,” not a factual challenge);

 Reyes v. Experian Info Sols., Inc., 2017 U.S. Dist. LEXIS 170036, at *9-10 (C.D. Ca. Oct. 13,

 2017) (finding, where the consumer challenged a loan as usurious and void ab initio, that the

 FRCA was not “the proper vehicle for collaterally attacking the legal validity of consumer

 debts”) (internal citation omitted); Wadley v. Equifax Info. Servs., LLC, 496 F. Supp. 2d 677, 679

 (E.D. Va. 2005) (granting summary judgment where the plaintiff offered no evidence that the



                                                    6
Case 1:17-cv-03704-PKC-PK Document 85 Filed 12/28/18 Page 7 of 13 PageID #: 1965



 defendant CRA had inaccurately reported an auto loan, but argued that he should not have to pay

 because the car was defective); Dauster v. Household Credit Servs., 396 F. Supp. 2d 663, 665

 (E.D. Va. 2005) (granting defendant’s motion for judgment on the pleadings where the plaintiff

 did not dispute that the defendant CRA accurately reported the status of her credit account, but

 argued that the item purchased through the account was defective).

    C. Plaintiff has alleged that EWS failed to follow reasonable procedures.

        1. Reasonable procedures must assure “maximum possible accuracy.”

        The FCRA requires that a CRA maintain reasonable procedures to assure “maximum

 possible accuracy,” not simply “accuracy.” 15 U.S.C. § 1681e(b); Cortez v. Trans Union, LLC,

 617 F.3d 688, 709 (3d Cir. 2010) (“It is important to note that § 1681e(b) erects a standard of

 ‘maximum possible accuracy.’ That requires more than merely allowing for the possibility of

 accuracy.”). As the Third Circuit stated in Cortez:

      [T]he distinction between “accuracy” and “maximum possible accuracy” is not nearly as
      subtle as may at first appear, it is in fact quite dramatic. For example, in Pinner v. Schmidt,
      805 F.2d 1258 (5th Cir. 1986), the Court of Appeals for the Fifth Circuit described that
      distinction as the difference between reporting that “a person was ‘involved’ in a credit
      card scam” and reporting that the consumer “was in fact one of the victims of the scam.”
      Id. at 1263. The former statement was undoubtedly true as the consumer had been
      “involved” in the scam. It was also woefully misleading because it did not inform people
      that she was involved as a victim of the scam, and not as the perpetrator.

 Id. There is likewise a world of difference between reporting that there was fraud on someone’s

 bank account and reporting that the accountholder herself committed the fraud. Plaintiff has

 alleged that she was a victim of the fraud on her account, not the perpetrator. See FAC/PSAC ¶¶

 27, 29, 31-32, 37-39, 46-48, 78, 87, 95-117. The PSAC additionally alleges that EWS’

 procedures were unreasonable in part because they fail to distinguish between victims and

 perpetrators of fraud. See PSAC ¶¶ 171-72, 174-80.


                                                  7
Case 1:17-cv-03704-PKC-PK Document 85 Filed 12/28/18 Page 8 of 13 PageID #: 1966



        2. Parroting does not equal accuracy.

        As section 1681e(b) requires “maximum possible accuracy,” it is not surprising that

 courts have soundly rejected EWS’ argument that a CRA’s reporting is “accurate” as long as it

 merely parrots information provided by the furnisher. See Bryant v. TRW, Inc., 689 F.2d 72, 78

 (6th Cir. 1982) (“[CRA] does not necessarily comply … by simply reporting in an accurate

 manner the information it receives from creditors”); O’Brien v. Equifax Info. Serv., LLC, 382 F.

 Supp. 2d 733, 739 (E.D. Pa. 2005) (declining to find that a CRA’s procedures are reasonable as a

 matter of law whenever it simply repeats information from a reputable source); Grigoryan v.

 Experian Info. Sols., Inc., 84 F. Supp. 3d 1044, 1066 (C.D. Cal. 2014) (rejecting proposition that

 if a CRA accurately repeats furnished information, there is necessarily no 1681e(b) violation).

        Nor are EWS’ procedures reasonable as a matter of law simply because it parroted

 information furnished by a national bank. To find that a national bank is a per se reliable source,

 as EWS argues the Court should do, see EWS Opp. p. 10, would severely undermine FCRA’s

 remedial purpose. As the Third Circuit stated in Cortez, “Congress surely did not intentionally

 weave an exception into the fabric of the FCRA that would destroy its remedial scheme by

 allowing a credit reporting agency to escape responsibility for its carelessness whenever

 misleading information finds its way into a credit report through the agency of a third party.” 617

 F.3d at 710. See also Wilson v. Corelogic Saferent, LLC, 2017 U.S. Dist. LEXIS 162928, at *9

 (S.D.N.Y. Sept. 29, 2017) (“To accept [defendant’s] argument that reliance on information

 obtained from a government agency, regardless of context, categorically insulates a CRA from

 liability, would severely undermine FCRA’s remedial purpose.”) (citing Cortez, 617 F.3d at

 710); Ramos v. Genesis Healthcare, LLC, 141 F. Supp. 3d 341, 347 (E.D. Pa. 2015) (“FCRA is




                                                  8
Case 1:17-cv-03704-PKC-PK Document 85 Filed 12/28/18 Page 9 of 13 PageID #: 1967



 undeniably a remedial statute that must be read in a liberal manner in order to effectuate the

 congressional intent underlying it.”).

         In Wilson, the court rejected the argument that a CRA’s procedures were reasonable as a

 matter of law because it relied on records obtained from a government agency, noting that

 “courts have not held that reliance on the records received from a governmental agency is per se

 reasonable for purposes of § 1681e(b), but instead have explained that ‘reasonableness’ under

 FCRA requires ‘context-specific’ balancing.” 2017 U.S. Dist. LEXIS 162928, at *10 (citing

 Wenning, 2016 U.S. Dist. LEXIS 81126, at *43). Citing to the Fourth Circuit’s holding in

 Dalton, the Wilson court further noted that “the mere fact that the source of the inaccurate

 information was a governmental agency or employee does not establish reasonableness as a

 matter of law.” Id. at *11. The Wilson court also distinguished Henson v. CSC Credit Servs., 29

 F.3d 280 (7th Cir. 1994), which EWS claims is “the seminal case on the issue.” EWS Opp. p. 10.

 In Henson, the defendant CRA obtained information directly from a state court’s judgment

 docket; by contrast, the CRA in Wilson had “reported inaccurate criminal history information

 without consulting the court documents themselves or ‘the actual and original sources of the

 information that the CRA was reporting.’” 2017 U.S. Dist. LEXIS 162928, at *12 (quoting

 Taylor v. First Advan. Background Servs. Corp., 207 F. Supp. 3d 1095, 1109 (N.D. Cal. 2016)).

         EWS also cites to obsolete Federal Trade Commission (FTC) commentary, EWS Opp. p.

 9, that the FTC rescinded in 2011 when authority to issue interpretive guidance under the FCRA

 was transferred from the FTC to the Consumer Financial Protection Bureau (CFPB).8 While the

 CFPB has explicitly adopted certain FTC commentary as part of its final rules, see 12 C.F.R. §

 1022, the CFPB does not appear to have adopted the FTC’s commentary concerning reputable


 8
  See 76 FR 44462 – Statement of General Policy or Interpretation; Commentary on the Fair Credit Reporting Act,
 available at https://www.govinfo.gov/app/details/FR-2011-07-26/2011-18688.

                                                        9
Case 1:17-cv-03704-PKC-PK Document 85 Filed 12/28/18 Page 10 of 13 PageID #: 1968



  sources.9 At least three of the cases EWS cites for its “reputable source” argument – Sarver v.

  Experian Info. Sols., 390 F.3d 969 (7th Cir. 2004); Saenz v. Trans Union, LLC, 621 F. Supp. 2d

  1074 (D. Or. 2007); and Murphy v. Midland Credit Mgmt., 456 F. Supp. 2d 1082 (E.D. Mo.

  2006) – also rely on this now-obsolete FTC commentary. EWS also misrepresents a statement of

  fact set forth in a paper by the CFPB – that CRAs “rely on furnishers to report information on

  consumers that is complete and accurate,” see EWS Opp. pp. 9-10 – as if it were a CFPB finding

  that such reliance is proper and FCRA-compliant. In fact, the CFPB explicitly warns that its

  paper does not “represent any learnings or conclusions about whether any [national CRAs] are in

  compliance with particular statutes or policies.”10 Also, the CRAs to which the CFPB refers in

  this paper are Equifax, TransUnion, and Experian – not EWS or Chex. Even Frydman v.

  Experian Info. Sols., Inc., 2016 U.S. Dist. LEXIS 107139 (S.D.N.Y. Aug. 11, 2016), to which

  EWS also cites for its “reputable source” argument, cites a Tenth Circuit opinion setting forth a

  more nuanced proposition: “Courts have held CRAs must look beyond information furnished to

  them when it is inconsistent with the CRAs’ own records, contains a facial inaccuracy, or comes

  from an unreliable source.” Wright v. Experian Info. Sols., Inc., 805 F.3d 1232, 1240 (10th Cir.

  2015) (emphasis added).11


  9
    See also 76 Fed Reg. 79308-79378 (Dec. 21, 2011), available at https://www.govinfo.gov/content/pkg/FR-2011-
  12-21/pdf/2011-31728.pdf. (This is the CFPB’s interim final rule, containing a list of the newly incorporated FTC
  regulations, which does not include the FTC commentary on reputable sources, previously at 16 C.F.R. § 600).
  10
    CFPB, Key Dimensions and Processes in the U.S. Credit Reporting System: A review of how the nation’s largest
  credit bureaus manage consumer data, at 2 (Dec. 2012), available at https://www.consumerfinance.gov/data-
  research/research-reports/key-dimensions-and-processes-in-the-u-s-credit-reporting-system.
  11
     Either EWS misrepresents other holdings it cites in support of its “reputable source” argument or such cases are
  distinguishable. See EWS Opp. pp. 10-11. EWS implies that the court in Allmond v. Bank of Am., N.A., 2008 U.S.
  Dist. LEXIS 4788 (M.D. Fla. Jan. 23, 2008), refused to find procedures unreasonable because the CRA accurately
  reported information from a national bank, when in fact the court noted that the pro se plaintiff made virtually no
  allegations concerning the CRA’s procedures, and concluded that “[w]ithout more, inaccuracy simply does not
  suggest unreasonable procedures, at least where the complaint shows that the [CRA] accurately reported information
  from a national bank.” Id. at *12-17. In contrast, the FAC and PSAC both make numerous allegations concerning
  EWS’ procedures. Similarly, the full reason for the court’s dismissal of the § 1681e(b) claim in Darrin v. Bank of

                                                          10
Case 1:17-cv-03704-PKC-PK Document 85 Filed 12/28/18 Page 11 of 13 PageID #: 1969



           Even if the Court finds a national bank is per se a reliable source regardless of context,

  Plaintiff’s current and proposed allegations, taken as true, establish that there was prior reason to

  believe that the information was unreliable. See FAC/PSAC ¶¶ 118-24, 130, 137, 164-66; PSAC

  ¶¶ 171-73, 176-91, 194, 196-205.

           3. A CRA’s procedures are unreasonable if the potential harm from inaccuracy
              outweighs the burden of safeguarding against such inaccuracy.

           “The standard for evaluating the reasonableness of a[] [CRA]’s procedures is what a

  reasonably prudent person would do under the circumstances.” Wenning, 2016 U.S. Dist. LEXIS

  81126, at *51 (quoting Whelan, 862 F. Supp. at 831) (internal quotation marks omitted).

  Evaluating the reasonableness of a CRA’s procedures entails weighing the potential harm from

  the inaccuracy against the burden of safeguarding against such inaccuracy. Wilson, 2017 U.S.

  Dist. LEXIS 162928, at *8 (citing Wenning, 2016 U.S. Dist. LEXIS 81126, at *51); see also

  Houston v. TRW Info. Servs., 707 F. Supp. 689, 693 (S.D.N.Y. 1989); Hutchinson v. Carco Grp.,

  2015 U.S. Dist. LEXIS 130858, at *11-12 (E.D. Pa Sept. 29, 2015 (“it is unusual for a court to

  make a determination as to reasonableness of a defendant’s procedures on a motion to dismiss”).


  Am., N.A., 2014 U.S. Dist. LEXIS 66461 (E.D. Cal. May 14, 2014), was “[b]ecause reporting information that may
  be inaccurate does not violate § 1681e(b) if such information is received via accuracy-assuring procedures, and
  because there are no allegations in the record that the CRA Defendants' procedures were unreasonable.” Id. at *17-
  18 (emphasis added). In contrast, Plaintiff does allege in the FAC and PSAC that EWS’ procedures were
  unreasonable, and argues that parroting alone is not an “accuracy-assuring procedure.” Serfess v. Equifax Credit
  Info. Servs., 2014 U.S. Dist. LEXIS 120138 (D.N.J. Aug. 28, 2014), involved a summary judgment motion on which
  the court found the CRA’s reliance on information provided by a bank reasonable because the pro se plaintiff did
  not produce evidence to show otherwise. Similarly, in arguing that courts may dismiss allegations of reasonable
  procedures at the pleading stage, EWS cites cases where plaintiffs failed to allege any facts suggesting the CRA’s
  procedures were unreasonable. See EWS Opp. p. 11 FN 4, citing Ogbon v. Beneficial Credit Servs., 2011 U.S. Dist.
  LEXIS 11615, at *9 (S.D.N.Y. Feb. 1, 2011); Nguyen v. Ridgewood Sav. Bank, 2015 U.S. Dist. LEXIS 64301, at
  *33 (E.D.N.Y. May 15, 2015); Eller v. Experian Info Sols., Inc., 2009 U.S. Dist. LEXIS 74583, at *7-8 (D. Colo.
  Aug. 20, 2009) (pro se complaint was “comprised nearly entirely of bald conclusions of law and … almost entirely
  free of any actual averments of fact”). EWS even argues that Jackson v. Warning, 2016 U.S. Dist. LEXIS 172589
  (D. Md. Dec. 13, 2016), is “particularly on point” despite the fact that the pro se plaintiff provided “absolutely no
  discussion of the ways that Defendants did not seek to ensure that their information was accurate, let alone whether
  what Defendants did or did not do was reasonable” and “failed to plausibly assert any specific allegation of
  unreasonableness.” Id. at *15. McNamara v. Hireright Sols., Inc., 2014 U.S. Dist. LEXIS 11056 (N.D. Ill. Jan. 29,
  2014), is also highly distinguishable: The court found CRA procedures reasonable where a report was consistent
  with an underlying court record, id. at *21-22, though no such record exists or was relied on here.

                                                           11
Case 1:17-cv-03704-PKC-PK Document 85 Filed 12/28/18 Page 12 of 13 PageID #: 1970



           Plaintiff alleges that the potential – and in her case, actual – harm from being reported

  inaccurately as having committed fraud includes being blocked, or at least severely hindered,

  from opening a bank account. FAC/PSAC ¶¶ 36, 53-56, 67-68, 72, 90, 161-62; FAC ¶¶ 170-71;

  PSAC ¶¶ 210-11. (She also alleges that EWS is well aware of this potential harm. FAC ¶¶ 167-

  68; PSAC ¶¶ 206, 208.) EWS’ argument that parroting equals accuracy implies that EWS has but

  one procedure with which it purports to comply with § 1681e(b) – parroting – and that its

  policies do not require, or even allow for, any enhancements to that procedure according to the

  degree of potential harm that could result from inaccurate reporting. For EWS, parroting alone is

  sufficient when it comes to reporting someone as being 30 days late on a payment, and it is

  likewise sufficient when it comes to reporting someone as having committed fraud.

           Plaintiff is hardly suggesting, as EWS would have the Court believe, the only possible

  “reasonable procedure” is “to conduct manual review of all the items” EWS receives;12 there is a

  lot of ground between simply parroting and manually review of each piece of information.13 At

  any rate, the PSAC contains sufficient factual allegations to state a plausible claim that EWS did

  not follow reasonable procedures, and leave to amend should be granted accordingly.

           Because Plaintiff’s PSAC states a claim under § 1681(e)(b), her amendment is not futile,

  and the Court should grant her Motion.

  Date: December 28, 2018
        New York, New York



  12
    In response to Plaintiff’s allegations that EWS simply parroted information from BANA and failed to take any
  independent steps to assess the accuracy of the information, see FAC/PSAC ¶¶ 164-66; PSAC ¶¶ 171-80, 192-94,
  196-97, EWS replies that “courts have outright ‘rejected the contention that CRAs are required to conduct manual
  reviews of all the items that they receive before including them in a consumer’s credit file.’” EWS Opp. p. 12
  (quoting Frydman, 2016 U.S. Dist. LEXIS 107139, at *40).
  13
     For example, EWS’ procedures could require further automated review before including such a potentially
  harmful statement in a file, require that a furnisher provide more information upfront, or prevent, under certain
  circumstances detected automatically, such a statement from being included in a file in the first place.

                                                            12
Case 1:17-cv-03704-PKC-PK Document 85 Filed 12/28/18 Page 13 of 13 PageID #: 1971



                                                 Respectfully submitted,

                                                 /s/ Eve Weissman
                                                 Eve Weissman
                                                 Susan Shin
                                                 New Economy Project
                                                 121 West 27th Street, # 804
                                                 New York, NY 10001
                                                 Telephone: (212) 680-5100
                                                 Facsimile: (212) 925-2092

                                                 Brian Bromberg
                                                 Bromberg Law Office, P.C.
                                                 26 Broadway, 21st Floor
                                                 New York, NY 10004
                                                 Telephone: (212) 248-7906
                                                 Facsimile: (212) 248-7908

                                                 Attorneys for Plaintiff




                                       13
